DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/29/2022 has been entered. Claims 1-3, 6-15, and 20-22 remain pending in the application, claims 4 and 16-19 have been cancelled. 
Response to Arguments
	Applicant’s amendments/arguments with respect to the claims have overcome the interpretation of the rejection with respect to claims 1-3, 6-13, and 21-22 as previously set forth in the Non-Final Office Action mailed 03/29/2022. Arguments directed to the claims as amended/argued are addressed in the body of the rejection below.
	With respect to claim 1, Applicant argues on pages 8-9 of “Remarks” filed 06/29/2022 that the orifices 92 of McDonald are the opposite of that required by the claims since the curved portion 86 and straight portion 84 form a plane which is the plane of the drawing sheet, and the orifices 92 are located on the side of the curved portion 86 that face a direction perpendicular to the plane of the drawing sheet. As explained in the new rejection of claim 1 below, the curved portion 86 and straight portion 84 may also form a plane that is the plane running into and out of the page (drawing sheet) which contains the orifice facing in the same direction. And a direction perpendicular to that plane would then be free of any orifice facing that direction. Therefore, McDonald reads on claim 1.
	With respect to claim 14, Applicant argues on page 11 of “Remarks” filed 06/29/2022 that Olson does not teach or suggest “each flexible skirt has an off-centered cone or cup shape, or a shape of a part of a half cylinder, or an elongated bowl shape which has an elongated cross-sectional plane perpendicular to a longitudinal direction of the orifice” and that the elongated shape of Olson is only the result of a perspective projection of the 3-dimensional shape onto the drawing sheet. However, this is incorrect. Flexible material 311 is depicted in Figure 3B as the faded lines because that is the feature itself, and is an optional add-on to the cap 309. Flexible material 311 is shown as a faded line due to the specification disclosing in paragraph 28 “cap 309 can comprise the distal end of tip 302, or a further structure, for example a flexible material 311 capable of contacting and coupling to an intraocular object, can comprise the distal end of tip 302.” The shape of the flexible material 311 is shown as ovular due to the projection of those faded lines, and therefore is elongated. Applicant needs to structurally differentiate the claims from the prior art of Olson in order to overcome Olson as a base reference, such as how Applicant overcame the Olson reference with respect to the previous rejection of claim 1 where claim 1 now requires the tip having a plurality of orifices. 
	With respect to claim 7, Applicant argues on pages 12-13 of “Remarks” filed 06/29/2022 that Charles does not teach or suggest the amended claim language of claim 1. Claim 1 is now being rejected under McDonald under a new interpretation of the prior art, and therefore Charles would still be applied to make the 103 rejection for claim 7 due to the larger area of the orifices. The locations of the orifice would not be changing; however, the size of the orifice is being modified. Therefore, claim 7 remains rejected by McDonald in view of Charles.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 line 4 “the one or more orifices” should read “the plurality of orifices”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US Patent 7,153,316).
With regards to claim 1, McDonald discloses (Figures 1-9) a tool 74 for removing a lenticule tissue from a cornea of a patient, comprising: 
an elongated body 80 having an internal air channel (Col 5 lines 30-56); and 
an elongated tip 76 extending from the body 80 and having an internal air channel 93 in air 5communication with the air channel of the body 80 (Col 5 lines 30-56), 
wherein the tip 76 has a straight portion 84 which extends from the body 80 and a curved portion 86 at a distal end of the tip 76, an orientation of the curved portion 86 and an orientation of the straight portion 84 forming an angle between 120 to 150 degrees (Col 6 lines 15-18 – vertical angle of the intersecting sections ranges from 40-60 degrees, meaning the angle adjacent (which would correspond to that angular curvature) is 120-140 degrees), 
wherein the tip 76 has a plurality of orifices 92 disposed on a side of the curved portion 86, the plurality of 10orifices 92 facing a direction that lies within a plane that contains the curved portion 86 and the straight portion 84 (figure 7 – orifices 92 face a direction that runs into and out of the page, hence the plane that contains the straight portion and the curved portion is into and out of the page as well), and facing away from a longitudinal axis of the straight portion 84, the curved portion 86 being free of any orifices that face a direction perpendicular to the plane that contains the curved portion 86 and the straight portion 84 (the curved portion 86 is free of any orifices 92 that face a direction running up and down which is perpendicular to the plane that runs into and out of the page due to the orifices 92 only facing the direction of the plane that runs into and out of the page, see annotated figures 7-8 below).

    PNG
    media_image1.png
    490
    592
    media_image1.png
    Greyscale

With regards to claim 2, McDonald discloses wherein the curved portion 86 is convex towards the straight portion 84 and has a curvature of approximately 7.5 mm radius (Figure 7; Col 5 lines 45-47 – the radius of curvature is contemplated to range from about 8 mm to about 12 mm, satisfying the approximately 7.5 mm radius since 8 mm is approximately 7.5 mm when rounded).
With regards to claim 3, McDonald discloses wherein the body 80 includes a vacuum source 82 (Figure 6) for generating a negative pressure in the internal air channel of the body 80 (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure).
With regards to claim 6, McDonald discloses wherein the plurality of orifices 92 have a round shape (Figure 7).
With regards to claim 21, McDonald discloses wherein the body 80 includes a port (a port is defined by its broadest reasonable interpretation as an opening, the syringe plunger 82 effectively moves inside and outside the elongated body 80, therefore the movement of the syringe plunger 82 is moving into and out of a port location on the proximal end of the elongated body 80) adapted to be connected to a vacuum source 82 (Figure 6) for generating a negative pressure in the internal air channel of the body 80 (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Charles et al. (US PGPub 2018/0296391), hereinafter known as “Charles”.
With regards to claim 7, McDonald discloses the tool for removing a lenticule tissue as claimed in claim 1. McDonald is silent wherein a total area of the plurality orifices is greater than a cross-sectional area of the internal channel of the tip.
However, in the same field of endeavor, Charles teaches (Figure 5C) wherein a total area of the plurality of orifices (34a-34d) is greater than a cross-sectional area of the internal channel of the tip 28 (34a-34d show a length and width that covers a full side of the tip 28, therefore the sum of each orifice would be greater than a cross-sectional cut of the tip 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald for the larger orifices of Charles for the purpose of providing a larger area of vacuum force effectiveness via improvement of the air flow rate (Paragraph 54 of Charles).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Olson et al. (US PGPub 2014/0236163), hereinafter known as “Olson.”.
With regards to claim 8, McDonald discloses the tool for removing a lenticule tissue as claimed in claim 1. McDonald is silent further comprising one or more flexible skirts each disposed around one of the plurality of orifices. 
However, in the same field of endeavor, Olson teaches (Figures 2-3B) further comprising one flexible skirt 311 disposed around one orifice (paragraph 28). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald to include the flexible skirt as taught by Olson for the purpose of being able to adjust and maneuver the skirt to enhance a smoother contact with the intraocular media.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Kahook et al. (US PGPub 2020/0138628), hereinafter known as “Kahook.”
With regards to claim 9, McDonald discloses (Figures 1-9) a tool 74 for removing a lenticule tissue from a cornea of a patient, comprising:  
5an elongated body 80 having a first end (distal end) and a second end (proximal end), the body 80 having an internal air channel (Col 5 lines 30-56) and a mechanism 82 for generating a negative pressure in the internal air channel (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure),
an elongated tip 76 extending from the first end of the body 80 and having an internal air channel 93 in air communication with the air channel of the body 80 (Col 5 lines 30-56), 
wherein the tip 76 has a straight portion 84 which extends from the body 80 and a curved portion 86 at a distal end of the tip 76, an orientation of the curved portion 86 and an orientation of the straight portion 84 forming an angle between 120 to 150 degrees (Col 6 lines 15-18 – vertical angle of the intersecting sections ranges from 40-60 degrees, meaning the angle adjacent (which would correspond to that angular curvature) is 120-140 degrees)10, and 
wherein the tip 76 has one or more orifices 92disposed on a side of the curved portion 86 and in air communication with the internal air channel 93 of the tip 76.
McDonald is silent wherein the mechanism including an opening on a side of the body and a flexible and resilient diaphragm covering the opening, wherein the opening and the diaphragm are located on the body between the first and second ends and away from the second end.
However, in the same field of endeavor, Kahook teaches (Figures 1 and 12A) a similar tool 10 wherein a mechanism including an opening on a side of the body (opening is covered by the actuator 38 in figures 1 and 12A) and a flexible and resilient diaphragm 38 (paragraphs 35-36 – pump, squeeze bulb; paragraph 91) covering the opening, wherein the opening and the diaphragm are located on the body 12 between the first and second ends and away from the second end. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the syringe plunger of McDonald for the bulb as taught by Kahook. The difference between the prior art and the claimed invention is that McDonald does not teach a flexible and resilient diaphragm. Kahook teaches (see Fig 1) a similar tool comprising a flexible and resilient diaphragm (squeeze bulb).  Accordingly, the prior art references teach that it is known that the syringe plunger of McDonald and the squeeze bulb of Kahook are elements that are functional equivalents for providing fluid transfer to the eye.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the bulb taught by Kahook for the syringe plunger of McDonald because both elements were equivalents and would have resulted in the predictable results for providing air/vacuum within the art.
With regards to claim 10, McDonald further discloses wherein the curved portion 86 is convex towards the straight portion 84 and has a curvature of approximately 7.5 mm radius (Figure 7; Col 5 lines 45-47 – the radius of curvature is contemplated to range from about 8 mm to about 12 mm, satisfying the approximately 7.5 mm radius since 8 mm is approximately 7.5 mm when rounded).
With regards to claim 11, McDonald further discloses wherein each of the one or more orifices 92 have a round shape (Figure 7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald/Kahook as applied to claim 9 above, and further in view of Charles.
With regards to claim 12, McDonald/Kahook disclose the tool as claimed in claim 9. McDonald/Kahook are silent wherein a total area of the one or more orifices is greater than a cross-sectional area of the internal channel of the tip.
However, in the same field of endeavor, Charles teaches (Figure 5C) wherein a total area of the one or more orifices (34a-34d) is greater than a cross-sectional area of the internal channel of the tip 28 (34a-34d show a length and width that covers a full side of the tip 28, therefore the sum of each orifice would be greater than a cross-sectional cut of the tip 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald/Kahook for the larger orifices of Charles for the purpose of providing a larger area of vacuum force effectiveness via improvement of the air flow rate (Paragraph 54 of Charles).	
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald/Kahook as applied to claim 9 above, and further in view of Olson.
With regards to claim 13, McDonald/Kahook discloses the tool for removing a lenticule tissue as claimed in claim 1. McDonald/Kahook are silent further comprising one or more flexible skirts each disposed around one of the one or more orifices. 
However, in the same field of endeavor, Olson teaches (Figures 2-3B) further comprising one flexible skirt 311 disposed around one orifice (paragraph 28). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald/Kahook to include the flexible skirt as taught by Olson for the purpose of being able to adjust and maneuver the skirt to enhance a smoother contact with the intraocular media.
Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kahook.
With regards to claim 9, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising:  
5an elongated body (suction source 206, not labeled in figures 3A-3B proximal to stem 304) having a first end and a second end, the body having an internal air channel (paragraphs 23, 34-35, 37) and a mechanism for generating a negative pressure in the internal air channel (paragraphs 22 and 35),
an elongated tip 302/304 extending from the first end of the body and having an internal air channel (paragraphs 23, 34-35, 37) in air communication with the air channel of the body 206, 
wherein the tip 302/304 has a straight portion 304 which extends from the body and a curved portion 302 at a distal end of the tip 304 10, and 
wherein the tip 302 has one or more orifices (distal end of 302/202; paragraph 23) disposed on a side of the curved portion 302 and in air communication with the internal air channel of the tip 304.
Olson is silent wherein an orientation of the curved portion and an orientation of the straight portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Olson would not operate differently with the claimed angle and since the angle would just cause further facilitation/manipulation of the device and would function appropriately having the claimed angle. 
Olson is silent wherein the mechanism including an opening on a side of the body and a flexible and resilient diaphragm covering the opening, wherein the opening and the diaphragm are located on the body between the first and second ends and away from the second end.
However, in the same field of endeavor, Kahook teaches (Figures 1 and 12A) a similar tool 10 wherein a mechanism including an opening on a side of the body (opening is covered by the actuator 38 in figures 1 and 12A) and a flexible and resilient diaphragm 38 (paragraphs 35-36 – pump, squeeze bulb; paragraph 91) covering the opening, wherein the opening and the diaphragm are located on the body 12 between the first and second ends and away from the second end. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suction source of Olson for the bulb as taught by Kahook. The difference between the prior art and the claimed invention is that Olson does not teach a flexible and resilient diaphragm. Kahook teaches (see Fig 1) a similar tool comprising a flexible and resilient diaphragm (squeeze bulb).  Accordingly, the prior art references teach that it is known that the suction source of Olson and the bulb of Kahook are elements that are functional equivalents for providing fluid transfer to the eye.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the bulb taught by Kahook for the suction source of Olson because both elements were equivalents and would have resulted in the predictable results for providing air/vacuum within the art.
With regards to claim 11, Olson further discloses wherein each of the one or more orifices have a round shape (Figure 3B, distal end of 302).
With regards to claim 13, Olson discloses further comprising one or more flexible skirts 311 each disposed around one of the one or more orifices (paragraph 28). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson. 
With regards to claim 14, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising: 
an elongated body (suction source 206, not labeled in figures 3A-3B proximal to stem 304) having an internal air channel (paragraphs 23, 34-35, and 37); and 
an elongated tip 302/304 extending from the body 206 (suction source) and having an internal air channel in air 5communication with the air channel of the body (paragraphs 23, 34-35, and 37), 
wherein the tip 302/304 has a first portion 304 which extends from the body and a second portion 302 at a distal end of the tip 304, and 3013Patent Attorney Docket No. JSV7037USNP1 
wherein the second portion 304 of the tip 302/304 has one or more orifices (distal end of 302/202; paragraph 23) in air communication with the internal air channel of the tip (paragraph 23), and
one flexible skirt 311 (paragraph 28) disposed around one of the orifices (attached at the distal end of the intraocular manipulator 300, figure 3A), wherein the flexible skirt 311 has an elongated bowl shape (Figure 3B) which has an elongated cross-sectional plane perpendicular to a longitudinal direction of the orifice (see annotated figure 3B below). 

    PNG
    media_image2.png
    641
    504
    media_image2.png
    Greyscale

Olson is silent wherein an orientation of the second portion and an orientation of the first portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Olson would not operate differently with the claimed angle and since the angle would just cause further facilitation/manipulation of the device and would function appropriately having the claimed angle. 
With regards to claim 15, Olson further discloses wherein the one or more orifices include a single orifice (distal end of 302; paragraph 28) formed by an end opening of the tip 302.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Honda (US Patent 9,662,097), as evidenced by Iseli et al. (US PGPub 2015/0257928), hereinafter known as “Iseli.”.
With regards to claim 20, Olson disclose the tool as claimed in claim 14. Olson is silent to an obstruction inside at least one of the one or more orifices.
However, in the same field of endeavor, Honda teaches (Figures 1-2) a surgical tool used for suctioning (Col 5 lines 54-64) which comprises an obstruction 56 inside the orifice 52 (obstruction 56 is located inside housing 51 which contains the orifice 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Olson for the obstruction of Honda for the purpose of preventing the passage of unwanted calculus which has been retrieved through operation (Col 6 lines 1-4 of Honda) that may be harmful/unsafe/unnecessary as evidenced by Iseli. Iseli discloses in paragraph 61 “the suction system(s) may be constructed such that its distal openings are covered by a strainer, filter, mesh, or a porous material suitable for preventing tissue from being sucked by the suction system(s) and/or for avoiding that the suction system(s) become clogged.” Although the prior art of Honda is not in the art regarding the removal of lenticule tissue, the obstruction within the passageway is pertinent to one of ordinary skill in the art for the motivation provided above as evidenced by Iseli, and therefore would be obvious to add the obstruction of Honda into the passageway of Olson’s elongated tip.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Grueebler et al. (US PGPub 2020/0188561), hereinafter known as “Grueebler.”
	With regards to claim 22, McDonald discloses the tool as claimed in claim 21. McDonald is silent wherein the body further includes an additional orifice in air communication with the internal air channel of the body, the additional orifice being separate from the port and being located on a portion of the body that has a larger diameter than a diameter of the tip where the one or more orifices are located.
However, Grueebler, in the same field of endeavor, teaches (Figure 1) wherein the body 102 further includes an additional orifice 104 in air communication with the internal air channel of the body 102 (paragraph 19), the additional orifice 104 being separate from the port (proximal end) and being located on a portion of the body 102 that has a larger diameter than a diameter of the tip 105 where the one or more orifices are located.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald for the additional orifice on the body of Grueebler for the purpose of having more of a selective control of air aspiration in an ergonomic manner through the use of a finger covering the hole. The larger diameter of the additional orifice allows the orifice to be accessed from the surface of the handle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	10/18/2022

/KATHERINE M SHI/               Primary Examiner, Art Unit 3771